OPINION — AG — ** FUND — GIFTS — EXPENDITURE ** THE PROCEDURE FORMERLY EMPLOYED BY THE UNIVERSITY HOSPITAL WITH RESPECT TO VOUCHERS ISSUED AGAINST THE ' VAN NOSTRAND FUND ' OUTLINED ABOVE, IS NOW FORBIDDEN BY 62 Ohio St. 7.1 [62-7.1] (AGENCY CLEARING ACCOUNTS — DEPOSITS — TRANSFERS — EXEMPTIONS); THAT IS, THAT VOUCHERS ISSUED AGAINST SAID FUND IN FAVOR OF INDIGENT PERSONS MAY NOT BE CASHED FROM THE CASH ON HAND AT THE HOSPITAL, AND THEREAFTER DEPOSITED IN THE OFFICIAL DEPOSITORY CLEARING ACCOUNT OF THE HOSPITAL. (STATE TREASURER, FUNDS, FUND DISBURSED, CLEARING ACCOUNT) CITE: 62 Ohio St. 7.1 [62-7.1], 62 Ohio St. 7.2 [62-7.2] (RICHARD M. HUFF)